DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this col. made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16-18 and 21-22 are rejected under 35 U.S.C. 102(a1) as being anticipated by Sadek et al (US20180343588A1, Pub Priority Date: Nov 29, 2018).

Regarding claim 16, Sadek’588 discloses A method of wireless communication at a first user equipment (see, fig. 1-2, UE in wireless communications systems including various base stations and UEs, par 0067, 0073-0073 and 0079), comprising: 
monitoring, via a receiver (see, fig. 2 and 4, antennas at UE 415b, par 0080), for one or more transmissions from a first base station (see, fig. 4, UE detects different signals from serving gNB 405b including DL communication 436, par 0109 and 0112); 
detecting, during the monitoring, interference associated with a pre-grant (see, fig. 4, reservation request signal (RRQ) 424, par 0106. Noted, RRS carries NAV as response to confirm reservation of future transmission by RRQ, therefore RRQ can be equated to pre-grant, par 0121) communication (see, non-serving UE 415b detects and calculates interference over the RS tones in RRQ 424 to wireless communication 436 between UE 415 b and its serving gNB 405 b, par 0112), the pre-grant communication (see, fig. 4, reservation request signal (RRQ) 424, par 0106) associated with a future communication (see, TxOp duration reserved up to 16 slots, par 0111) between a second base station (see, fig. 4, gNB 405a, par 0108) a second user equipment (see, RRQ 424 from gNB 405a carries network allocation vector (NAV) that provides a transmission opportunity (TxOp) duration and reserve up to 16 slots to served UE 415a, par 0111-0112. Noted, UE 415a served by gNB 405a can be equated to second user equipment); and 
transmitting, via a transmitter (see, fig. 2 and 4, antennas at UE 415b, par 0080), a reservation communication (see, fig. 4, RRS (reservation response signal) 432 from non-serving UE 415b, par 0111) to the second base station in response to the pre-grant communication (see, fig. 4, non-serving UE 415b sends RRS 432 triggered by RRQ from gNB 105a carries SRS modulated by an indication of interference contribution (by gNB 405a to wireless communication 436 between UE 415b and its serving gNB 405b) estimated by the UE, par 0111-0112. Noted, UE 415b calculates Rnn (interference covariance matrix) over the RS tones in RRQ 424 to wireless communication 436 between UE 415b and its serving gNB 405b, par 0113).

Regarding claim 17, Sadek’588 discloses the method of claim 16 (see, fig. 1-2, UE in wireless communications systems including various base stations and UEs, par 0067, 0073-0073 and 0079), wherein transmitting the reservation communication (see, fig. 4, RRS (reservation response signal) 432 from non-serving UE 415b, par 0111) comprises sending the reservation communication (see, fig. 4, RRS (reservation response signal) 432 from non-serving UE 415b, par 0111) to cause a spike in energy detectable by the second base station (see, fig. 4, detection of the RRS signal 432 from non-serving UE 415b needs to occur at −6 dB SNR by non-serving gNB 105a, par 0112).

Regarding claim 18, Sadek’588 discloses the method of claim 16 (see, fig. 1-2, UE in wireless communications systems including various base stations and UEs, par 0067, 0073-0073 and 0079), wherein detecting interference associated with the pre-grant communication (see, fig. 4, reservation request signal (RRQ) 424, par 0106) comprises detecting a spike in energy on a medium (see, additional rise in interference level with an interference contribution of Rnn−1/2 G compared to nominal at UE 415b to wireless communication 436 between UE 415 b and its serving gNB 405 b by RRQ, par 0112. Noted, implementation communicates effective SINR post MMSE using RNN, par 0112-0113. Noted, UE 415 b  calculates Rnn over the RS tones in RRQ 424, par 0113).

Regarding claim 21, Sadek’588 discloses the method of claim 16 (see, fig. 1-2, UE in wireless communications systems including various base stations and UEs, par 0067, 0073-0073 and 0079), further comprising: 
periodically sending the reservation communication (see, fig. 4, RRS (reservation response signal) 432 from non-serving UE 415b, par 0112) over a period of time (see, fig. 3-4 and 8A, periodic RRS from non-serving UE 415b trigger by periodically transmitted reservation signal (RRQ) by gNB to periodically silence other nodes within identified length and periodicity of a periodic transmission, par 0111-0112, 0128. Noted, one RRQ trigger one RRS, par 0111); 
continuously sending the reservation communication within the period of time; or 
sending a plurality of reservation communications within the period of time (noted, the examiner picks an option to reject).

Regarding claim 22, Sadek’588 discloses the method of claim 17 (see, fig. 1-2, UE in wireless communications systems including various base stations and UEs, par 0067, 0073-0073 and 0079), wherein transmitting the reservation communication (see, fig. 4, RRS (reservation response signal) 432 from non-serving UE 415b, par 0112) to the second base station (see, fig. 4, gNB 405a, par 0108) comprises transmitting the reservation communication (see, fig. 4, RRS (reservation response signal) 432 from non-serving UE 415b, par 0112) to the second base station in response to a pre-grant transmission (see, fig. 4, non-serving UE 415b sends RRS 432 triggered by RRQ from gNB 105a carries SRS modulated by indication of interference contribution (by gNB 405a to wireless communication 436 between UE 415b and its serving gNB 405b) estimated by the UE, par 0111-0112. Noted, fig. 4, reservation request signal (RRQ) 424 can be equated to pre-grant transmission, par 0106).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in col. 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 and 13-15  are rejected under 35 U.S.C. 103 as being unpatentable over Sadek et al (US20180343588A1, Pub Priority Date: Nov 29, 2018) in view of Lei et al (US20180167848A1, Pub Priority Date: Jun 14, 2018).

Regarding claim 1, Sadek’588 discloses a method of wireless communication at a base station (see, fig. 1-2, wireless communications systems including various base stations and UEs, par 0067, 0073-0073 and 0079), comprising: 
sending a pre-grant transmission (see, fig. 4, reservation request signal (RRQ) 424, par 0106) via a serving cell (see, gNB 405 sends reservation request signal (RRQ) 424 to served UE 415a, par 0111-0112), the pre-grant transmission (see, fig. 4, reservation request signal (RRQ) 424, par 0106) indicating that the serving cell intends to schedule a future communication with a first user equipment (see, RRQ 424 carries network allocation vector (NAV) that provides a transmission opportunity (TxOp) duration and reserve up to 16 slots, par 0111), wherein the pre-grant transmission (see, fig. 4, reservation request signal (RRQ) 424, par 0106) is configured to trigger a reservation communication (see, fig. 4, RRS (reservation response signal) 432 from non-serving UE 415b, par 0111) from a second user equipment (see, UE 415b served by neighbor gnb 405 b, par 0112) having a communication interfered with by the pre-grant transmission (see, RRQ trigger UEs including non-serving UE 415b to send RRS 432 carries SRS modulated by an indication of interference contribution (by gNB 405a to wireless communication 436 between UE 415b and its serving gNB 405b) estimated by the UE, par 0111-0112. Noted, UE 415b calculates Rnn (interference covariance matrix) over the RS tones in RRQ 424 and using Rnn to predict interference variation within the TxOp, par 0113); 
monitoring, via the serving cell (see, fig. 4, gNB 405a, par 0108), for receipt of a pre-grant acknowledgment communication (see, fig. 4, RRS (reservation response signal) 428, par 0102 and 0112) from the first user equipment (see, fig. 4, gNB 405a detects and receives RRS 428 from its served UE 415a as response to RRQ 424, par 0111-0112) or the reservation communication (see, fig. 4, RRS (reservation response signal) 432 from non-serving UE 415b, par 0111) in response to the pre-grant transmission (see, fig. 4, gNB 405a detects and receives RRS 432 from its non-served UE 415b triggered by RRQ 424 reserving TxOp (transmission opportunity duration) up to 16 slots, par 0111-0112).
Sadek’588 discloses all the claim limitations but fails to explicitly teach: determining, by the serving cell, whether to perform the future communication with the first user equipment based at least in part on the monitoring.

However Lei’848 from the same field of endeavor (see, fig. 1, 5G network 100 includes various base stations and UEs, par 0087) discloses: determining, by the serving cell (see, fig.5B and 6, eNB 105b as scheduling BS sends out PG 601 includes the grant for the transmitter (UE in uplink and eNB in downlink), par 0150, 0159), whether to perform the future communication (see, fig. 5B, uplink/downlink communication granted included in PG (pre-grant sent by scheduling BS, par 0150) with the first user equipment based at least in part on the monitoring (see, fig. 6, potential transmitters (eNBs in downlink and UEs in uplink) decline transmission if interference is too high and keep on transmitting if interference at receiver is acceptable after eNB 105b sends out PG 601 to schedules downlink/uplink communications and all transmitters monitor CR-Rs 602 from all receivers indicating intention to receive the data from the target transmitter and interference level that can be handled at the receiver, par 0159-0161, Noted, CR-R 602 and PG 601 from same eNB, par 0160. Noted further, receiver considers interference from all transmitters including different links, therefore interferences also come from unserved UE for eNB, par 0157-0159).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Lei’848 into that of Sadek’588. The motivation would have been to negotiate the most efficient communication environment (par 0158).

Regarding claim 2, Sadek’588 discloses the method of claim 1 (see, fig. 1-2, wireless communications systems including various base stations and UEs, par 0067, 0073-0073 and 0079), wherein sending the pre-grant transmission (see, fig. 4, reservation request signal (RRQ) 424, par 0106) comprises sending the pre-grant transmission (see, fig. 4, reservation request signal (RRQ) 424, par 0106) to cause a spike in energy detectable by the first user equipment or the second user equipment (see, RRQ 424 detection threshold is −6 dB detection to be detected by UEs, par 0111).

Regarding claim 3, Sadek’588 discloses the method of claim 1 (see, fig. 1-2, wireless communications systems including various base stations and UEs, par 0067, 0073-0073 and 0079), wherein the monitoring (see, fig. 4, gNB 405a detects and receives RRSs 428/432 from UEs as response to RRQ 424, par 0111-0112) further comprises: 
periodically receiving the reservation communication (see, fig. 4, RRS (reservation response signal) 432 from non-serving UE 415b, par 0111) over a period of time (see, identified a length and a periodicity of a periodic transmission to be carried out by the node, par 0128) associated with a listen before talk (LBT) process (see, fig. 3-4 and 8A, gNB periodically transmits reservation signal (RRQ) having a deep preamble to periodically silence other nodes within identified length and periodicity of a periodic transmission and thus periodically receives RRS from non-serving UE 415b as one RRQ trigger one RRS, par 0111 -0112, 0128. Noted, resource 335-b for gNB as opportunistic interval (O-INT) can be used by other gNB via LBT procedure if resource 335-b is not used by assigned operator (gNB), par 0096); 
continuously receiving the reservation communication within the period of time associated with the LBT process; or 
receiving a plurality of reservation communications within the period of time associated with the LBT process (note, the examiner picks an option to reject). 

Regarding claim 4, Sadek’588 discloses the method of claim 1 (see, fig. 1-2, wireless communications systems including various base stations and UEs, par 0067, 0073-0073 and 0079), wherein the monitoring (see, fig. 4, gNB 405a detects and receives RRSs 428/432 from UEs as response to RRQ 424, par 0111-0112) further comprises: 
periodically receiving the reservation communication (see, fig. 4, RRS (reservation response signal) 432 from non-serving UE 415b, par 0111) over a period of time (see, identified a length and a periodicity of a periodic transmission to be carried out by the node, par 0128) overlapping with receiving the pre-grant acknowledgment (see, fig. 4, RRS (reservation response signal) 428 from served UE 415a, par 0102 and 0112) communication (see, fig. 3-4 and 8A, gNB periodically transmits reservation signal (RRQ) having a deep preamble to periodically silence other nodes within identified length and periodicity of a periodic transmission and thus periodically receives RRS 428/432 from served UE and non-serving UE 415b at the same period as one RRQ trigger both RRSs 428 and 432, par 0111 -0112, 0128); 
continuously receiving the reservation communication within the period of time overlapping with receiving the pre-grant acknowledgment communication; or 
receiving a plurality of reservation communications within the period of time overlapping with receiving the pre-grant acknowledgment communication (note, the examiner picks an option to reject).

Regarding claim 5, Sadek’588 discloses the method of claim 1 (see, fig. 1-2, wireless communications systems including various base stations and UEs, par 0067, 0073-0073 and 0079), wherein monitoring (see, detection of RRS signals 428, 432, par 0112) for receipt of the pre-grant acknowledgment communication (see, fig. 4, RRS (reservation response signal) 428, par 0102 and 0112) or the reservation communication (see, fig. 4, RRS (reservation response signal) 432 from non-serving UE 415b, par 0112) comprises monitoring for reception of one or more signals having an energy level greater than a threshold (see, -6db to be detected, par 0112) during a contiguous window of a plurality of contention slots (see, fig. 4 and 5C, detection of RRS signals 428/432 from serving UE and non-serving UE respectively needs to occur at −6 dB SNR during contiguous contented slots (data region 542 contains multiple slots when NAV indicates slots), par 0112, 0117, 0119, 0128).

Regarding claim 6, Sadek’588 discloses the method of claim 1 (see, fig. 1-2, wireless communications systems including various base stations and UEs, par 0067, 0073-0073 and 0079).
Sadek’588 discloses all the claim limitations but fails to explicitly teach: wherein determining whether to perform the future communication with the first user equipment comprises delaying or canceling the future communication in response to receipt of the reservation communication.

However Lei’848 from the same field of endeavor (see, fig. 1, 5G network 100 includes various base stations and UEs, par 0087) discloses: wherein determining whether to perform the future communication (see, fig. 5B, uplink/downlink communication granted included in PG (pre-grant sent by scheduling BS, par 0150) with the first user equipment comprises delaying or canceling the future communication in response to receipt of the reservation communication (see, fig. 6, potential transmitters (eNBs in downlink and UEs in uplink) decline transmission if interference is too high and keep on transmitting if interference at receiver is acceptable after eNB 105b sends out PG 601 to schedules downlink/uplink communications and all transmitters monitor CR-Rs 602 from all receivers indicating intention to receive the data from the target transmitter and interference level that can be handled at the receiver, par 0159-0161, Noted, CR-R 602 and PG 601 from same eNB, par 0160. Noted further, receiver considers interference from all transmitters including different links, therefore interferences also come from unserved UE for eNB, par 0157-0159).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Lei’848 into that of Sadek’588. The motivation would have been to negotiate the most efficient communication environment (par 0158).

Regarding claim 7, Sadek’588 discloses the method of claim 3 (see, fig. 1-2, wireless communications systems including various base stations and UEs, par 0067, 0073-0073 and 0079), wherein the LBT process is a second LBT process (see, fig. 3, resource 335-b for gNB as opportunistic interval (O-INT) can be used by other gNB via LBT procedure if resource 335-b is not used by assigned operator (gNB) as cluster head, par 0096, 0132), and further comprising performing a first LBT process prior to sending the pre-grant transmission (see, gNB as cluster head runs full contention for wireless transmission resources with LBT to determine whether the shared channel is clear/available and sends out RRQ when it clears the wireless transmission resources, par 0086, 0132).

Regarding claim 8, Sadek’588 discloses the method of claim 3 (see, fig. 1-2, wireless communications systems including various base stations and UEs, par 0067, 0073-0073 and 0079), further comprising: receiving, from the first user equipment (see, UE 115, par 0086), a negative acknowledgment communication (see, negative-acknowledge (NACK) feedback, par 0086) indicating that the first user equipment (see, UE 115, par 0086) has detected a collision (see, base station 105 utilizes negative-acknowledge (NACK) feedback for its own transmitted packets to served UE as a proxy for collisions, par 0086).

Regarding claim 9, Sadek’588 discloses the method of claim 1 (see, fig. 1-2, wireless communications systems including various base stations and UEs, par 0067, 0073-0073 and 0079), wherein the reservation communication (see, fig. 4, RRS (reservation response signal) 432 from non-serving UE 415b, par 0111) is a first reservation (see, fig. 4, RRS (reservation response signal) 432 from non-serving UE 415b triggered by RRQ periodically, par 0111 and 0128), and further comprising.
Sadek’588 discloses all the claim limitations but fails to explicitly teach: allocating a set of resources periodically across a plurality of slots to receive a second reservation communication from the first user equipment.

However Lei’848 from the same field of endeavor (see, fig. 1, 5G network 100 includes various base stations and UEs, par 0087) discloses: allocating a set of resources (see, fig. 12, CR-R and CR-T allocated to each contention region in multiple slots, par 0181) periodically across a plurality of slots to receive a second reservation communication (see, CR-T from UEs as transmitters, par 0180) from the first user equipment (see, fig. 12, CR-R from UEs as receivers and CR-T from UEs as transmitters allocated to each contention region in each of multiple slots, par 0180-0181. Noted, UEs can be transmitter in uplink and receiver in downlink, par 0168. Noted further, fig. 7-8, first CR signal (can be equated to pre-grant acknowledge) after a PG is either CR-R or CR-T, therefore second CR signal is either CR-T or CR-R (can be equated to second reservation communication) par 0158).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Lei’848 into that of Sadek’588. The motivation would have been to perform contention negotiation in multi-slot contention (par 0180).



Regarding claim 10, Sadek’588 discloses the method of claim 1 (see, fig. 1-2, wireless communications systems including various base stations and UEs, par 0067, 0073-0073 and 0079).
Sadek’588 discloses all the claim limitations but fails to explicitly teach: wherein determining whether to perform the future communication comprises determining whether to send downlink data to the first user equipment based at least in part on the monitoring.

However Lei’848 from the same field of endeavor (see, fig. 1, 5G network 100 includes various base stations and UEs, par 0087) discloses: wherein determining whether to perform the future communication (see, fig. 5B, uplink/downlink communication granted included in PG (pre-grant sent by scheduling BS, par 0150) comprises determining whether to send downlink data to the first user equipment based at least in part on the monitoring (see, fig. 6, potential transmitters eNBs in downlink decline transmission if interference is too high and keep on transmitting if interference at receiver is acceptable after eNB 105b sends out PG 601 to schedules downlink/uplink communications and all transmitters monitor CR-Rs 602 from all receivers indicating intention to receive the data from the target transmitter and interference level that can be handled at the receiver, par 0159-0161, Noted, CR-R 602 and PG 601 from same eNB, par 0160. Noted further, receiver considers interference from all transmitters including different links, therefore interferences also come from unserved UE for eNB, par 0157-0159).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Lei’848 into that of Sadek’588. The motivation would have been to negotiate the most efficient communication environment (par 0158).

Regarding claim 13, Sadek’588 discloses the method of claim 1 (see, fig. 1-2, wireless communications systems including various base stations and UEs, par 0067, 0073-0073 and 0079).
Sadek’588 discloses all the claim limitations but fails to explicitly teach:
wherein determining whether to perform the future communication comprises determining whether to send the first user equipment an uplink grant indicating permission to transmit uplink data based at least in part on the monitoring.

However Lei’848 from the same field of endeavor (see, fig. 1, 5G network 100 includes various base stations and UEs, par 0087) discloses: wherein determining whether to perform the future communication (see, fig. 5B, uplink/downlink communication granted included in PG (pre-grant sent by scheduling BS, par 0150) comprises determining whether to send the first user equipment an uplink grant indicating permission to transmit uplink data based at least in part on the monitoring (see, fig. 6, eNB as receiver in uplink declines the reception from UE if the SINR exceeds a threshold after CR-T announcements 603 from UE, par 0159-0161).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Lei’848 into that of Sadek’588. The motivation would have been to negotiate the most efficient communication environment (par 0158).

Regarding claim 14, Sadek’588 discloses the method of claim 13 (see, fig. 1-2, wireless communications systems including various base stations and UEs, par 0067, 0073-0073 and 0079), further comprising performing a LBT process prior to sending the pre-grant transmission (see, gNB as cluster head runs full contention for wireless transmission resources with LBT to determine whether the shared channel is clear/available and sends out RRQ when it clears the wireless transmission resources, par 0086, 0132).


Regarding claim 15, Sadek’588 discloses a base station for wireless communication (see, fig. 1-2, base station in wireless communication systems including various base stations and UEs, par 0067, 0073-0073 and 0079), comprising: 
a memory storing computer-executable instructions (see, fig. 2, memories 242 stores program codes for the base station, par 0082); and 
at least one processor (see, fig. 2, controller/processor 240, par 0079) coupled with the memory and configured to execute the computer-executable instructions (see, fig. 2, controller/processor 240 executes program codes stored in memory 242, par 0079 and 0082) to: 
send a pre-grant transmission (see, fig. 4, reservation request signal (RRQ) 424, par 0106) via a serving cell (see, gNB 405 sends reservation request signal (RRQ) 424 to served UE 415a, par 0111-0112), the pre-grant transmission (see, fig. 4, reservation request signal (RRQ) 424, par 0106) indicating that the serving cell intends to schedule a future communication with a first user equipment (see, RRQ 424 carries network allocation vector (NAV) that provides a transmission opportunity (TxOp) duration and reserve up to 16 slots, par 0111), wherein the pre-grant transmission (see, fig. 4, reservation request signal (RRQ) 424, par 0106) is configured to trigger a reservation communication (see, fig. 4, RRS (reservation response signal) 432 from non-serving UE 415b, par 0111) from a second user equipment (see, UE 415b served by neighbor gnb 405 b, par 0112) having a communication interfered with by the pre-grant transmission (see, RRQ trigger UEs including non-serving UE 415b to send RRS 432 carries SRS modulated by an indication of interference contribution (by gNB 405a to wireless communication 436 between UE 415b and its serving gNB 405b) estimated by the UE, par 0111-0112. Noted, UE 415b calculates Rnn (interference covariance matrix) over the RS tones in RRQ 424 and using Rnn to predict interference variation within the TxOp, par 0113); 
monitor, via the serving cell (see, fig. 4, gNB 405a, par 0108), for receipt of a pre-grant acknowledgment communication (see, fig. 4, RRS (reservation response signal) 428, par 0102 and 0112) from the first user equipment (see, fig. 4, gNB 405a detects and receives RRS 428 from its served UE 415a as response to RRQ 424, par 0111-0112) or the reservation communication (see, fig. 4, RRS (reservation response signal) 432 from non-serving UE 415b, par 0111) in response to the pre-grant transmission (see, fig. 4, gNB 405a detects and receives RRS 432 from its non-served UE 415b triggered by RRQ 424 reserving TxOp (transmission opportunity duration) up to 16 slots, par 0111-0112).
Sadek’588 discloses all the claim limitations but fails to explicitly teach: determine, by the serving cell, whether to perform the future communication with the first user equipment based at least in part on the monitoring.

However Lei’848 from the same field of endeavor (see, fig. 1, 5G network 100 includes various base stations and UEs, par 0087) discloses: determine, by the serving cell (see, fig.5B and 6, eNB 105b as scheduling BS sends out PG 601 includes the grant for the transmitter (UE in uplink and eNB in downlink), par 0150, 0159), whether to perform the future communication (see, fig. 5B, uplink/downlink communication granted included in PG (pre-grant sent by scheduling BS, par 0150) with the first user equipment based at least in part on the monitoring (see, fig. 6, potential transmitters (eNBs in downlink and UEs in uplink) decline transmission if interference is too high and keep on transmitting if interference at receiver is acceptable after eNB 105b sends out PG 601 to schedules downlink/uplink communications and all transmitters monitor CR-Rs 602 from all receivers indicating intention to receive the data from the target transmitter and interference level that can be handled at the receiver, par 0159-0161, Noted, CR-R 602 and PG 601 from same eNB, par 0160. Noted further, receiver considers interference from all transmitters including different links, therefore interferences also come from unserved UE for eNB, par 0157-0159).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the base station as taught by Lei’848 into that of Sadek’588. The motivation would have been to negotiate the most efficient communication environment (par 0158).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sadek’588 in view of Lei’848 as applied to claim 10 above, and further in view of Oteri et al (US20210058967A1, Priority Date: Feb 07, 2019).

Regarding claim 11, Sadek’588 discloses the method of claim 10 (see, fig. 1-2, wireless communications systems including various base stations and UEs, par 0067, 0073-0073 and 0079), wherein performing the monitoring (see, fig. 4, gNB 405a detects and receives RRS 428 from its served UE 415a as response to RRQ 424, par 0111-0112) further comprises.
The combination of Sadek’588 and Lei’848 discloses all the claim limitations but fails to explicitly teach: performing a first listen before talk (LBT) procedure of a first category subsequent to sending the pre-grant transmission, and further comprising performing, prior to sending the downlink data, a second LBT process of a second category.

However Oteri’967 from the same field of endeavor (see, fig. 1A, communications system 100 includes WTRUs, RAN, CN and PSTN networks, par 0038) discloses: performing a first listen before talk (LBT) procedure of a first category (see, fig. 18, Category 4 LBT process, par 0186) subsequent to sending the pre-grant transmission (see, gNB performs Category 4 LBT process followed by sending RRQ to reserve MCOT (channel occupancy time) and requesting RRS to enable the gNB to clear the channel for the MCOT, par 0186, 0188. Noted, RRQ to reserve MCOT and requesting RRS to enable the gNB to clear the channel for the MCOT can thus be equated to pre-grant transmission, par 0188), and further comprising performing, prior to sending the downlink data, a second LBT process (see, category 2 LAA LBT, par 0189) of a second category (see, gNB performs category 2 LAA LBT before transmission and only transmit if channel is free, par 0189).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the base station as taught by Oteri’967 into that of Sadek’588 modified by Lei’848. The motivation would have been to perform beam switching with multiple LBTs (par 0185).

Regarding claim 12, Sadek’588 modified by Lei’848 discloses the method of claim 11 (see, fig. 1-2, wireless communications systems including various base stations and UEs, par 0067, 0073-0073 and 0079),
The combination of Sadek’588 and Lei’848 discloses all the claim limitations but fails to explicitly teach: wherein the second category is LBT without a random backoff.

However Oteri’967 from the same field of endeavor (see, fig. 1A, communications system 100 includes WTRUs, RAN, CN and PSTN networks, par 0038) discloses: wherein the second category is LBT without a random backoff (see, gNB performs category 2 LAA LBT (without random back-off) before transmission and only transmit if channel is free, par 0095, 0189).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the base station as taught by Oteri’967 into that of Sadek’588 modified by Lei’848. The motivation would have been to perform beam switching with multiple LBTs (par 0185).



Claims 19-20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Sadek’588 in view of Lei’848.

Regarding claim 19, Sadek’588 discloses the method of claim 16 (see, fig. 1-2, UE in wireless communications systems including various base stations and UEs, par 0067, 0073-0073 and 0079).
Sadek’588 discloses all the claim limitations but fails to explicitly teach: wherein detecting interference associated with the pre-grant communication comprises receiving a sequence identifying information regarding the future communication with the second user equipment.

However Lei’848 from the same field of endeavor (see, fig. 1, 5G network 100 includes various base stations and UEs, par 0087) discloses: wherein detecting interference associated with the pre-grant communication (see, RRS triggered by RRQ (pre-grant) are detected to avoid potential interference with DL and/or UL data transmissions, par 0105, 0113, 0118) comprises receiving a sequence identifying information regarding the future communication (see, DL channel reservation by RRS, par 0111) with the second user equipment (see, fig. 3C, eNB receives different RRSs sent by UEs (including other UE that can be equated to second UE) with different sequences (scrambling based on UE identity) to schedule DL channel reservation, par 0111, 0119).


Regarding claim 20, Sadek’588 discloses the method of claim 16 (see, fig. 1-2, UE in wireless communications systems including various base stations and UEs, par 0067, 0073-0073 and 0079), further comprising: sending, to the first base station, a negative acknowledgment communication indicating a collision has been detected (see, base stations 105 receives NACK from UE for its own transmitted packets indicates collisions, par 0086).
Sadek’588 discloses all the claim limitations but fails to explicitly teach: tuning away from the monitoring based on the interference.

However Lei’848 from the same field of endeavor (see, fig. 1, 5G network 100 includes various base stations and UEs, par 0087) discloses:
tuning away from the monitoring (see, UE stops monitoring CR-R by virtue of UE as transmitter stop sending CR-T and quit from negotiation, par 0169) based on the interference (see, FIG. 8, UE as transmitter stop sends CR-T and quit from negotiation with announced an acceptable interference level announced in CR-R by receivers during multiple rounds of CR transmissions during a contention negotiation, par 0169).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the base station as taught by Lei’848 into that of Sadek’588. The motivation would have been to effectively reduces the total interference level in later rounds via negotiation (par 0169).

Regarding claim 23, Sadek’588 discloses the method of claim 17 (see, fig. 1-2, UE in wireless communications systems including various base stations and UEs, par 0067, 0073-0073 and 0079), wherein transmitting the reservation communication (see, fig. 4, RRS (reservation response signal) 432 from non-serving UE 415b, par 0111) to the second base station (see, fig. 4, non-serving UE 415b sends RRS 432 triggered by RRQ from gNB 105a carries indication of interference contribution (by gNB 405a to wireless communication 436 between UE 415b and its serving gNB 405b) estimated by the UE, par 0111-0112. Noted, UE 415b calculates Rnn (interference covariance matrix) over the RS tones in RRQ 424 to wireless communication 436 between UE 415b and its serving gNB 405b, par 0113).
Sadek’588 discloses all the claim limitations but fails to explicitly teach:  
wherein transmitting the reservation communication to the second base station comprises transmitting the reservation communication to the second base station in response to a pre-grant acknowledgment communication.

However Lei’848 from the same field of endeavor (see, fig. 1, 5G network 100 includes various base stations and UEs, par 0087) discloses: wherein transmitting the reservation communication (see, CR-T sent from UE as transmitter, par 0168- 0169) to the second base station (see, fig. 3b and 8, non-serving gNB, par 0100) comprises transmitting the reservation communication to the second base station in response to a pre-grant acknowledgment communication (see, fig. 6 and 8, UEs (as transmitter) transmits CR-T by considering interference level from CR-R after receiving CR-R (indicates interference level) from other UEs as receiver, and multiple rounds of negotiation processed, par 0159, 0168. Noted, CR-R sent from UEs as receiver after PG (pre-grant) 601 as response to PG, par 0168-0169).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the base station as taught by Lei’848 into that of Sadek’588. The motivation would have been to effectively reduces the total interference level in later rounds via negotiation (par 0169).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Sun et al (US20170013470A1, Pub Priority Date: Jan 12, 2017) in view of Lei’848.

Regarding claim 24, Sun’470 discloses a user equipment (UE) for wireless communication (see, fig. 3 and 14, UE in wireless communication system 300 including multiple eNBs serving multiple UEs, par 0084, 0181), comprising: 
a memory storing computer-executable instructions (see, fig. 14, UE memory 1420 stores computer-executable software/firmware code 1425, par 0183); and 
at least one processor (see, fig. 14, UE processor 1410, par 0182) coupled with the memory (see, fig. 14, UE memory 1420, par 0183) and configured to execute the computer-executable instructions (see, UE memory 1420 stores instruction to be executed by UE processor 1410 to perform various functions, par 0183) to: 
send, by a receiver device (see, fig. 2 and 4, UE 115-c, par 0089) on a channel (see, shared radio frequency spectrum band, par 0091), a first reservation communication (see, CTS include a NAV indicating a remaining duration of the channel reservation, par 0091) to a transmitter device (see, fig. 4, second BS 105-d, par 0089) based on a first schedule (see, fig. 2 and 4, CTS-to-self 220 (pre-grant communication 425 including CTS-to-self 430) with NAV indicating first transmission opportunity 220 as a duration of a channel reservation, par 0081, 0090) defining a first period (see, fig. 4, NAV in first channel reservation signal 230 (CTS-to-self 430) indicating first transmission opportunity 220 as a duration of a channel reservation, par 0081, 0090) between reservation communication transmissions (see, fig. 2 and 4, UE 115-c sends CTS (with remaining duration of the channel reservation) to BSs including second BS 105-d as response to pre-grant communication 425 including CTS-to-self 430 with NAV indicating a duration of a channel reservation from first BS 105-c, par 0089-0091. Noted, fig. 2, NAV in CTS-to-self of pre-grant indicates first transmission opportunity 220 between channel reservation signals 230 and 245 that can be equated to first schedule defining a first period between reservation communication transmissions, par 0081 and 0082), wherein the first reservation communication is configured to cause the transmitter device to delay a first transmission opportunity period (TxOP) (see, fig. 2 and 4, first BS 105-c winning access to the shared radio frequency spectrum band 205 and sends CTS-to-Self 425 for first transmission opportunity 220, second base station 105-d delays DL transmission upon detection on CTS 440 until after the reservation time (first transmission opportunity 220),  par 0081, 0090, 0094); 
determine, by the receiver device (see, fig. 2 and 4, UE 115-c, par 0089), based on the detecting, a second schedule (see, fig. 2 and 4, second channel reservation signal 245 (pre-grant communication 425 including CTS-to-self 430) with NAV indicating a duration of a channel reservation, par 0082, 0090) defining a second period (see, fig. 4, NAV in second channel reservation signal 245 (CTS-to-self 430) indicating second transmission opportunity 235 as a duration of a channel reservation, par 0082, 0090)  between reservation communication transmissions (see, fig. 2, 4 and 12, UE 115-c determine reservation time (duration of the channel reservation) by detecting second channel reservation signal 245 (pre-grant communication 425 including CTS-to-self 430) with NAV indicating second transmission opportunity 235 as a duration of a channel reservation from first BS 105-c, par 0082, 0089-0091, 0165. Noted, fig. 2, NAV in CTS-to-self 245 of pre-grant indicates second transmission opportunity 235 as between channel reservation signals that can be equated to second schedule defining a second period between reservation communication transmissions, par 0081 and 0082), wherein the second period (see, fig. 2, second transmission opportunity 235, par 0082) is shorter than the first period (see, fig. 2, second transmission opportunity 235 is shorter than first transmission opportunity 220 as shown on fig. 2, par 0081-0082); and 
send, by the receiver device (see, fig. 2 and 4, UE 115-c, par 0089), a second reservation communication (see, CTS include a NAV indicating a remaining duration of the channel reservation as response to second channel reservation signal 245 (pre-grant communication 425 including CTS-to-self 430), par 0082, 0091) to the transmitter device (see, fig. 4, second BS 105-d, par 0089) based on the second schedule (see, fig. 2 and 4, second channel reservation signal 245 (pre-grant communication 425 including CTS-to-self 430) with NAV indicating second transmission opportunity 235 as a duration of a channel reservation, par 0082, 0090), wherein the second reservation communication causes the transmitter device to delay a second TxOP (see, fig. 2 and 4, UE 115-c sends CTS (with remaining duration of the channel reservation) to BSs including second BS 105-d as response to second channel reservation signal 245 (pre-grant communication 425 including CTS-to-self 430) with NAV indicating second transmission opportunity 235 as a duration of a channel reservation from first BS 105-c, par 0082, 0089-0091. Noted, fig. 2, NAV in CTS-to-self 245 of pre-grant indicates second transmission opportunity 235 as between channel reservation signals that can be equated to second schedule defining a second period between reservation communication transmissions, par 0081 and 0082).
Sun’470 discloses all the claim limitations but fails to explicitly teach:
detect, by the receiver device, interference from the transmitter device on the channel after the sending of the first reservation communication. 

However Lei’848 from the same field of endeavor (see, fig. 1, 5G network 100 includes various base stations and UEs, par 0087) discloses: detect, by the receiver device (see, fig. 8, UE 115a as receiver, par 0168), interference from the transmitter device (see, base stations 105 b-105 c as one of the transmitters, par 0168) on the channel after the sending of the first reservation communication (see, fig. 8, CR-R 802 in response to PG (pre-grant) 801 followed by CR-T 803 from BS 105b/105C as transmitter and CR-R 804 from UE 115a as receiver in sequence during multiple CR-R/CR-T rounds of negotiation, UE 115a receiving CR-T 803 after sending out CR-R 802 determines experienced interference from CR-T based on the BS’s transmissions, par 0144, 0168. Noted, CR-R 802 from UE 115a can be equated to first reservation communication).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the user equipment as taught by Lei’848 into that of Sun’470. The motivation would have been to effectively reduces the total interference level in later rounds via negotiation (par 0169).


Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Sun’470 in view of Lei’848 as applied to claim 24 above, and further in view of Sadek’588.

Regarding claim 27, Sun’470 discloses the UE of claim 24 (see, fig. 3 and 14, UE in wireless communication system 300 including multiple eNBs serving multiple UEs, par 0084, 0181), wherein to send the first reservation communication (see, fig. 2 and 4, UE sends CTS include a NAV indicating a remaining duration of the channel reservation, par 0091), the at least one processor (see, fig. 14, UE processor 1410, par 0182) coupled is configured to execute the computer-executable instructions to (see, UE memory 1420 stores instruction to be executed by UE processor 1410 to perform various functions, par 0183).
The combination of Sun’470 and Lei’848 discloses all the claim limitations but fails to explicitly teach: send the first reservation communication to cause a spike in energy detectable by the transmitter device.

However Sadek’588 from the same field of endeavor (see, fig. 1-2, UE in wireless communications systems including various base stations and UEs, par 0067, 0073-0073 and 0079) discloses: send the first reservation communication (see, fig. 4 and 5D, first RRS (reservation response signal) 432 (RRS 574) from non-serving UE 415b, par 0111, 0121)  to cause a spike in energy detectable by the transmitter device (see, fig. 4, detection of the first RRS signal 432 (RRS 574) from non-serving UE 415b needs to occur at −6 dB SNR by non-serving gNB 105a, par 0112, 0121).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the UE as taught by Sadek’588 into that of Sun’470 modified by Lei’848. The motivation would have been to carry a precoded sounding reference signal (SRS) modulated by indication of interference estimated by the UE (par 0112).

Regarding claim 28, Sun’470 discloses the UE of claim 24 (see, fig. 3 and 14, UE in wireless communication system 300 including multiple eNBs serving multiple UEs, par 0084, 0181), wherein to send the second reservation communication (see, sends CTS include a NAV indicating a remaining duration of the channel reservation as response to second channel reservation signal 245 (pre-grant communication 425 including CTS-to-self 430), par 0082, 0091), the at least one processor (see, fig. 14, UE processor 1410, par 0182) coupled is configured to execute the computer-executable instructions to (see, UE memory 1420 stores instruction to be executed by UE processor 1410 to perform various functions, par 0183). 
The combination of Sun’470 and Lei’848 discloses all the claim limitations but fails to explicitly teach: send the second reservation communication to cause a spike in energy detectable by the transmitter device.

However Sadek’588 from the same field of endeavor (see, fig. 1-2, UE in wireless communications systems including various base stations and UEs, par 0067, 0073-0073 and 0079) discloses: send the second reservation communication (see, fig. 4 and 5D, second RRS (reservation response signal) 432 (RRS 578) from non-serving UE 415b, par 0111, 0121)  to cause a spike in energy detectable by the transmitter device (see, fig. 4 and 5D, detection of the second RRS signal 432 (RRS 578) from non-serving UE 415b needs to occur at −6 dB SNR by non-serving gNB 105a, par 0112, 0121).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the UE as taught by Sadek’588 into that of Sun’470 modified by Lei’848. The motivation would have been to carry a precoded sounding reference signal (SRS) modulated by indication of interference estimated by the UE (par 0112).

Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Sun’470 in view of Lei’848 as applied to claim 24 above, and further in view of Lou et al (US20210204322A1, Priority Date: Aug 08, 2019).

Regarding claim 25, Sun’470 discloses the UE of claim 24 (see, fig. 3 and 14, UE in wireless communication system 300 including multiple eNBs serving multiple UEs, par 0084, 0181), wherein to send the first reservation communication (see, fig. 2 and 4, UE sends CTS include a NAV indicating a remaining duration of the channel reservation, par 0091), the at least one processor (see, fig. 14, UE processor 1410, par 0182) coupled is configured to execute the computer-executable instructions to (see, UE memory 1420 stores instruction to be executed by UE processor 1410 to perform various functions, par 0183).
The combination of Sun’470 and Lei’848 discloses all the claim limitations but fails to explicitly teach: send during a first contiguous contention window at the transmitter device, wherein a duration of the first contiguous contention window is less than a duration of the first period.

However Lou’322 from the same field of endeavor (see, fig. 1A, WTRU in communications system 100 includes WTRUs, RAN, CN and PSTN networks, par 0020) discloses:
send during a first contiguous contention window (see, fixed contention window LBT, par 0073) at the transmitter device (see, fig. 3 step 312 WTRU transmits CTS to corresponding gNBs after RTS followed by successful LBT using fixed LBT window, abstract, par 0073, 0101, 0105. Noted, contiguous contention window TDMA system, therefore contention window is the same for gNB, par 0019), wherein a duration of the first contiguous contention window is less than a duration of the first period (see, fixed contention window used in the LBT procedure to determine the duration of time that the channel is sensed to be idle before the transmitting entity transmits on the channel, therefore contention window is less than total access time which comprises of contention window + transmission time (with total access time corresponding to first period), par 0073).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the UE as taught by Lou’322 into that of Sun’470 modified by Lei’848. The motivation would have been to perform receiver assisted transmission in NRU (par 0086).

Regarding claim 26, Sun’470 discloses the UE of claim 25 (see, fig. 3 and 14, UE in wireless communication system 300 including multiple eNBs serving multiple UEs, par 0084, 0181), wherein to send the second reservation communication (see, sends CTS include a NAV indicating a remaining duration of the channel reservation as response to second channel reservation signal 245 (pre-grant communication 425 including CTS-to-self 430), par 0082, 0091), the at least one processor (see, fig. 14, UE processor 1410, par 0182) coupled is configured to execute the computer-executable instructions to (see, UE memory 1420 stores instruction to be executed by UE processor 1410 to perform various functions, par 0183). 
The combination of Sun’470 and Lei’848 discloses all the claim limitations but fails to explicitly teach: send the second reservation communication during a second contiguous contention window at the transmitter device, wherein a duration of the first contiguous contention window is equal to a duration of the second contiguous contention window.

However Lou’322 from the same field of endeavor (see, fig. 1A, WTRU in communications system 100 includes WTRUs, RAN, CN and PSTN networks, par 0020) discloses:
send the second reservation communication (see, fig. 3, CTS sends in second round, par 312. Noted, fig. 3 shows loopback by returning to the step 302 to sense RTS after each round, and each round send a CTS) during a second contiguous contention window (see, fixed contention window LBT, par 0073) at the transmitter device (see, fig. 3 step 312 WTRU transmits CTS in second round to corresponding gNBs after RTS followed by successful LBT using fixed LBT window, abstract, par 0073, 0101, 0105. Noted, contiguous contention window TDMA system, therefore contention window is the same for gNB, par 0019), wherein a duration of the first contiguous contention window (see, fig. 3 step 312, fixed contention window LBT in first round, par 0073, 0101) is equal to a duration of the second (see, fig. 3 step 312, fixed contention window LBT in second round, par 0073, 0101. Noted, fig. 3 shows loopback by returning to the step 302 to sense RTS after each round, and each round send a CTS) contiguous contention window (see, fig. 3, the predetermined fixed contention window in the first round and second round, and therefore these contention window sizes are the same (no configuration happened during procedure in fig.3), par 0073, 0101-0102, 0111. Noted, fig. 3 shows loopback by returning to the step 302 from step 322 to sense RTS after each round, and each round send a CTS).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the UE as taught by Lou’322 into that of Sun’470 modified by Lei’848. The motivation would have been to perform receiver assisted transmission in NRU (par 0086).

Claims 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Sun’470 in view of Lei’848 as applied to claim 24 above, and further in view of Xiao et al (US20140269524A1).

Regarding claim 29, Sun’470 discloses the UE of claim 24 (see, fig. 3 and 14, UE in wireless communication system 300 including multiple eNBs serving multiple UEs, par 0084, 0181), wherein to send the first reservation communication (see, fig. 2 and 4, UE sends CTS include a NAV indicating a remaining duration of the channel reservation, par 0091), the at least one processor (see, fig. 14, UE processor 1410, par 0182) coupled is configured to execute the computer-executable instructions to (see, UE memory 1420 stores instruction to be executed by UE processor 1410 to perform various functions, par 0183).
The combination of Sun’470 and Lei’848 discloses all the claim limitations but fails to explicitly teach: send a sequence indicating an occurrence of a collision on the channel at the user equipment.

However Xiao’524 from the same field of endeavor (see, fig. 5, wireless communication device with collision detection in WIFI system, par 0022 0033) discloses: send a sequence (see, pseudo-random sequence, par 0066) indicating an occurrence of a collision (see, collision detected, par 0066) on the channel at the user equipment (Note, receiver sends receiver's signature by broadcasting a pseudo-random sequence when collision detected during CSMA/CA (Carrier Sense Multiple Access/Collision Avoidance) on busy channel, par 0003 and 0066. Noted, fig. 2, node in WIFI transmits collision probe during collision probe phase and an arbitration phase (to show reservation) to be detected by receiver for collision, receiver's signature to indicate collision as feedback to collision probe (channel reservation), par 0025, 0029).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the UE as taught by Xiao’524 into that of Sun’470 modified by Lei’848. The motivation would have been to reduce the collision probability (par 0042).

Regarding claim 30, Sun’470 discloses the UE of claim 24 (see, fig. 3 and 14, UE in wireless communication system 300 including multiple eNBs serving multiple UEs, par 0084, 0181), wherein to send the second reservation communication (see, sends CTS include a NAV indicating a remaining duration of the channel reservation as response to second channel reservation signal 245 (pre-grant communication 425 including CTS-to-self 430), par 0082, 0091), the at least one processor (see, fig. 14, UE processor 1410, par 0182) coupled is configured to execute the computer-executable instructions to (see, UE memory 1420 stores instruction to be executed by UE processor 1410 to perform various functions, par 0183). 
The combination of Sun’470 and Lei’848 discloses all the claim limitations but fails to explicitly teach: send a sequence indicating an occurrence of a collision on the channel at the user equipment.

However Xiao’524 from the same field of endeavor (see, fig. 5, wireless communication device with collision detection in WIFI system, par 0022 0033) discloses: send a sequence (see, pseudo-random sequence, par 0066) indicating an occurrence of a collision (see, collision detected, par 0066) on the channel at the user equipment (Note, receiver sends receiver's signature by broadcasting a pseudo-random sequence when collision detected during CSMA/CA (Carrier Sense Multiple Access/Collision Avoidance) on busy channel, par 0003 and 0066. Noted, fig. 2, node in WIFI transmits collision probe during collision probe phase and an arbitration phase (to show reservation) to be detected by receiver for collision, receiver's signature to indicate collision as feedback to collision probe (channel reservation), par 0025, 0029).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the UE as taught by Xiao’524 into that of Sun’470 modified by Lei’848. The motivation would have been to reduce the collision probability (par 0042).


Conclusion
   The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhou et al (US20220240284A1, PCT Pro 62909416 Priority Date: 20191002) discloses: Category 3 (CAT3, e.g. LBT with random back-off with a contention window of fixed size)… . The size of the contention window may be fixed. The random number N may be employed in the LBT procedure to determine the duration of time that the channel is sensed to be idle before the transmitting entity transmits on the channel (par 0306); a wireless device may perform one or more LBTs in units of 20 MHz. In an example, receiver assisted LBT (e.g., RTS/CTS type mechanism) and/or on-demand receiver assisted LBT (e.g., for example receiver assisted LBT enabled only when needed) may be employed (par 0313). 
 
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LU whose telephone number is (571)272-2844. The examiner can normally be reached on Monday - Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG Yao can be reached on (571)272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XUAN LU/Examiner, Art Unit 2473  

/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473